DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims Status
Claims 2-21 are pending in this application.
Claim 12 is objected to.
Claims 2-11 and 13-21 are rejected.
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 7/21/2020 is in compliance with the provisions of 37 CFR 1.97. Accordingly, the information disclosure statement is being considered by the examiner.
Claim Rejections - 35 U.S.C. § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 2, 6, 7, 17-19 and 21 are rejected under 35 U.S.C. § 102 (a)(2) as being anticipated by Kant et al. (10,880,191).
Regarding claims 2, 19 and 21, Kant anticipates A method for data tracing through a distributed system, comprising:
receiving, at the distributed system and from a data source, a data payload (Fig. 2, distributed computer system 200 [col. 6 ll. 33-40]; Fig. 8, data sources include application instances 804 that can generate trace events whenever the application instances process any IPC calls [see Fig. 4, initiator can drill down through the shown lines performing IPC call procedures indicated by the arrows, where such individual arrows can represent one generation/saving of a trace information; see also col. 9 ll. 39-67]; col. 13 ll. 51-67; Table 1 on col. 14, the "data payload", which is information that is used to track the traces related to the individual IPC calls sent or received or otherwise, are "trace events (messages)"; the trace events include various properties in name-value pairs, where some comprise required properties such as trace_id or span_id [header information] or some optional properties such as node_id and trace_msg_type [data payload]; these trace messages can be received by processor/aggregator such as, for example, in Fig. 8 the PUB-SUB system 821 for eventual trace processing by consumers 806);
automatically generating header information for the data payload, the header information comprising a transaction identifier indicating a transaction, a parent service identifier indicating the data source, and a parent span identifier indicating a span of the 
wrapping the data payload with the header information, wherein the data payload is unmodified by the wrapping (Fig. 5, representative of the trace span structure is shown; Fig. 7, storage of trace related information and messages including both the required and the optional components is possible within a database structure; Fig. 8, the trace information can be packaged into a queue for processing within a pub-sub system 821, which would require a representative of a trace event to be packaged into a singular message which can be queued and processed within a pub-sub system);
performing the transaction on the data payload, wherein the transaction comprises a plurality of processes performed on the data payload at a plurality of spans of the distributed system; (Fig. 5 and Table 1 on col. 14; col. 14 ll. 49-67 to col. 15 ll. 1-37, for example, the trace events that include header information [such as trace_id/span_id which are required properties] as well as payload information [such as optional properties] can be constructed/generated; depending on what is in fact used, the individual optional properties can be generated into the trace events, including properties such as "error_code" property or "client_side_total_time" property or "server_side_total_time" property which measures the total time it took to process a particular IPC call; as seen in Fig. 5, this procedure can be applied to the particular node being represented by the particular trace event, and only a subset of the optional properties can be constructed/generated) and
performing a system trace process on the data payload through the transaction using the header information (Fig. 10, for example, after construction/generation and 

Regarding claim 6, Kant anticipates the limitations of claim 2. Kant further anticipates wherein: the header information further comprises a bit indicating whether to trace the data payload; and the system trace process is performed on the data payload based at least in part on the bit (col. 26 ll. 40-57, distributed tracing can be "targeted"; for example, trace events can be specifically targeted for tracing by "setting an appropriate field or value in the trace context for the request that is propagated within nodes of the online distributed computer system" - this suggests that the field/value in the trace context, or trace event, can be set in order to trace specifically the desired nodes with the selected IPC calls, for example trace events related to "a selected subset of all subsequent user requests of the online service" [col. 26 ll. 32-35]).

Regarding claim 7, Kant anticipates the limitations of claim 6. Kant further anticipates toggling the bit for the data payload based at least in part on a periodicity for tracing data payloads, a trigger event for tracing the data payload, or a combination thereof (col. 26 ll. 53-54, setting an appropriate field or value in the trace context).

Regarding claim 17, Kant anticipates the limitations of claim 2. Kant further anticipates wherein the data payload is received from the data source via a webhook (Fig. 8, part of the payload to be assmebled into the queue to be sinked at pub-sub 

Regarding claim 18, Kant anticipates the limitations of claim 2. Kant further anticipates wherein: each span of the plurality of spans corresponds to a process or a group of processes of the plurality of processes; (Fig. 3, IPC calls between nodes within the online distributed computer system 200; Fig. 4 identifies the particular process/group of processes that can be traced; in particular, the specific nodes with specific processes generating trace event data corresponding to particular spans as shown in Fig. 5) and
each span of the plurality of spans comprises a computer, a server, a database, or a combination thereof (see Figs. 2 and 3).
Claim Rejections - 35 U.S.C. § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 3-5 and 20 are rejected under 35 U.S.C. § 103 as being unpatentable over Kant et al. (10,880,191) in view of Neokleous ("Distributed Tracing: Design and Architecture", April 21, 2016).
Regarding claims 3 and 20, Kant anticipates the limitations of claims 2 and 19 respectively. Kant further anticipates wherein performing the system trace process on the data payload through the transaction comprises: receiving the data payload at a first span of the plurality of spans (Fig. 2, distributed computer system 200 [col. 6 ll. 33-40]; Fig. 8, data sources include application instances 804 that can generate trace events whenever the application instances process any IPC calls [see Fig. 4, initiator can drill down through the shown lines performing IPC call procedures indicated by the arrows, where such individual arrows can represent one generation/saving of a trace information; see also col. 9 ll. 39-67]; col. 13 ll. 51-67; Table 1 on col. 14, the "data payload", which is information that is used to track the traces related to the individual IPC calls sent or received or otherwise, are "trace events (messages)"; the trace events include various properties in name-value pairs, where some comprise required properties such as trace_id or span_id [header information] or some optional properties such as node_id and trace_msg_type [data payload]; these trace messages can be received by processor/aggregator such as, for example, in Fig. 8 the PUB-SUB system 821 for eventual trace processing by consumers 806);
However, Kant does not anticipate unwrapping, at the first span, the header information from the data payload; storing tracing information for the transaction based at least in part on the header information; updating the parent span identifier of 
Neokleous from the same field of endeavor teaches unwrapping, at the first span, the header information from the data payload (p. 3, TDist Java library that supports thread servicing via Thrift, HTTP and Kafka functionalities is disclosed; pp. 7-8, RPC call processing method is disclosed for tracing data, where an individual call with tracing data get responses with tracing data; as shown on p. 8, tracing payload contains the "tracing data" portion and a "actual message bytes" portion; processing the RPC call with tracing data can be done by identifying and noting whether incoming call has tracing data which at least reads and extracts the tracing data portion of the message at a span);
storing tracing information for the transaction based at least in part on the header information; updating the parent span identifier of the header information to indicate the first span; re-wrapping the data payload with the header information, wherein the data payload is unmodified by the re-wrapping; and transmitting the data payload from the first span to a second span of the plurality of spans (pp. 7-8, the RPC call to a service including the tracing data portion and the actual message portion, after extracting them [and being processed with the message with the current span] can have its tracing data picked up from the Datamanager and "get appended to the outgoing message" in case "that thread ever makes additional calls to other services downstream"; these explanations seem to disclose an embodiment where RPC calls made to a particular span would get its tracing data read for processing by a span, and then further 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to improve upon Kant using Neokleous to employ customized distributed tracing method of making service calls to process tracing data and associated messages in a tracing tree fashion so that customized tracing protocols can be employed, where the tracing protocol is backwards-compatible with payloads not containing any tracing data for maximal compatibility. By employing this kind of technique as disclosed in Neokleous, Kant would have found advantageous to further process similar trace event data having the same trace_id's easier to process by more than one node within the distributed tracing systems.

Regarding claim 4, Kant and Neokleous teach the limitations of claim 3. Kant further teaches wherein the tracing information comprises a path of the data payload through the distributed system, a first timestamp associated with receiving the data payload at the first span, a second timestamp associated with transmitting the data 

Regarding claim 5, Kant and Neokleous teach the limitations of claim 3. Kant further teaches wherein: the tracing information comprises first tracing information specific to the first span; (Fig. 5, i.e. "client_side_total_time") and
the first tracing information is stored locally at the first span as thread-local data, a tracing log, or a combination thereof (col. 28 ll. 17-21, trace context generated by the edge node can be stored in thread-local storage for propagation to other instrumentation points).

Claim 8 is rejected under 35 U.S.C. § 103 as being unpatentable over Kant et al. (10,880,191) in view of Voccio et al. (2014/0215443), and further in view of Siegelman et al. ("Dapper, a Large-Scale Distributed Systems Tracing Infrastructure", April 30, 2010) (IDS on 7/21/2020).
Regarding claim 8, Kant anticipates the limitations of claim 2. However, Kant does not anticipate wherein the header information further comprises a JavaScript object notation (JSON) web token indicating an owner of the data payload.
Voccio from the same field of endeavor teaches wherein the header information further comprises a JavaScript object notation (JSON) web token indicating an owner of the data payload (¶102; ¶137, distributed tracing messages can be in a JSON format; however, Voccio does not explicitly indicate that the trace header information comprises 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to improve upon Kant using Voccio to trace information using one of the more popular data exchange formats that can be easily read by humans when attempting to parse tabular data. By enabling trace event properties of Kant to be readily accessible using the JSON format, the users attempting to use the tracing system for analysis would have found more readily acceptable and useable the system.
However, the teachings do not explicitly teach wherein the header information further comprises a JavaScript object notation (JSON) web token indicating an owner of the data payload.
Siegelman from the same field of endeavor teaches wherein the header information further comprises a JavaScript object notation (JSON) web token indicating an owner of the data payload (pp. 3, 6, 12, Dapper user interface enabling owners of services to perform tracing for purposes of auditing their own services is disclosed).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to improve upon Kant using Dapper to differentiate tracing capabilities per owner of the service that the distributed tracing system is keeping track of. By providing distributed tracing data to individual service owners and the data demarcated along the ownership line, the individual service owners attempting to perform transactions [such as analysis of their tracing data per service, perhaps for debugging purposes] would have found more relevant the results of the analyzed tracing data rather than all the tracing data combining the traced services altogther.

9 is rejected under 35 U.S.C. § 103 as being unpatentable over Kant et al. (10,880,191) in view of Voccio et al. (2014/0215443), further in view of Siegelman et al. ("Dapper, a Large-Scale Distributed Systems Tracing Infrastructure", April 30, 2010) (IDS on 7/21/2020), and further in view of Redmond (2009/0010426).
Regarding claim 9, Kant, Voccio and Siegelman teach the limitations of claim 8. However, the teachings do not explicitly teach wherein the header information further comprises a signature of the owner, the method further comprising: determining that the data payload has been modified while the header information comprises the signature of the owner; and adding, to the header information, an indication of an unauthorized alteration of the data payload.
Redmond from the same field of endeavor teaches wherein the header information further comprises a signature of the owner, the method further comprising: determining that the data payload has been modified while the header information comprises the signature of the owner; and adding, to the header information, an indication of an unauthorized alteration of the data payload (¶87, as part of the header of a data packet in a networking protocol such as TCP data packet, header information, along with data payload, include the checksum of the payload contents as well as data owner information; by inserting checksum information, such checksum data would qualify as an indication of a possible unauthorized alteration of data payload).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to improve upon Kant using Redmond to ensure that the tracing information includes a checksum of the payload to provide protection against possible data corruption. By providing protection against payload data corruption, Kant would also have found it advantageous for all the different properties that .
Claims 10 and 11 are rejected under 35 U.S.C. § 103 as being unpatentable over Kant et al. (10,880,191) in view of Voccio et al. (2014/0215443), further in view of Siegelman et al. ("Dapper, a Large-Scale Distributed Systems Tracing Infrastructure", April 30, 2010) (IDS on 7/21/2020), further in view of Redmond (2009/0010426), and further in view of Davis et al. (2014/0359089).
Regarding claim 10, Kant, Voccio, Siegelman and Redmond teach the limitations of claim 9. However, the teachings do not explicitly teach refraining from performing at least one function associated with the transaction on the data payload based at least in part on the unauthorized alteration of the data payload.
Davis from the same field of endeavor teaches refraining from performing at least one function associated with the transaction on the data payload based at least in part on the unauthorized alteration of the data payload (¶32, data packets that fail checksums are dropped [thus being prevented from further processing] and is notified to the management processor).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to improve upon Kant using Davis to provide notifications to the tracing processor where there might be possible issues. By providing the tracing processor of any potential issues regarding a problematic data payload, the tracing processor would have at least saved processing cycles thereby having more resources available to further process other tracing events.


Davis from the same field of endeavor teaches transmitting, for display at a user device, an alert message indicating the unauthorized alteration of the data payload (¶32, data packets that fail checksums are dropped [thus being prevented from further processing] and is notified to the management processor).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to improve upon Kant using Davis to provide notifications to the tracing processor where there might be possible issues. By providing the tracing processor of any potential issues regarding a problematic data payload, the tracing processor would have at least saved processing cycles thereby having more resources available to further process other tracing events.

Claim 13 is rejected under 35 U.S.C. § 103 as being unpatentable over Kant et al. (10,880,191) in view of Ganichev et al. (2015/0016287).
Regarding claim 13, Kant anticipates the limitations of claim 2. However, Kant does not anticipate creating a test data payload for tracing an additional transaction; automatically generating additional header information for the test data payload, the additional header information comprising at least an additional transaction identifier indicating the additional transaction and an audit tag indicating that the test data payload is associated with an additional system trace process; wrapping the test data payload with the additional header information; performing the additional transaction on the test data payload; and performing the additional system trace process on the test 
Ganichev from the same field of endeavor teaches creating a test data payload for tracing an additional transaction (Fig. 6; ¶111, a test packet with a particular specified header information can be inserted into a network controller and forwarding element into a physical network for performing a packet tracing operation; ¶112, for example, step 610 can generate a packet with particular header information and some payload);
automatically generating additional header information for the test data payload, the additional header information comprising at least an additional transaction identifier indicating the additional transaction and an audit tag indicating that the test data payload is associated with an additional system trace process (Fig. 6; ¶112, for example, step 610 can generate a packet with particular header information and some payload; the header information can additionally include an indicator that denotes this packet as a traced packet [in this context, according to the prior paragraph 111, can be a denoting of a test packet] as well as additional information regarding the packet tracing operation, such as a controller identifier that uniquely identifies the controller issuing the packet and tracing operation identifier that uniquely identifies the particular trace operation issued by the controller);
wrapping the test data payload with the additional header information; performing the additional transaction on the test data payload; and performing the additional system trace process on the test data payload through the additional transaction using the additional header information (Fig. 6; ¶¶111-13; ¶115-17, the generated packets can be sent, received and have report regarding the test packet generated based on the received messages).
.

Claim 14 is rejected under 35 U.S.C. § 103 as being unpatentable over Kant et al. (10,880,191) in view of Ganichev et al. (2015/0016287), further in view of Pate et al. (2003/0091052).
Regarding claim 14, Kant and Ganichev teach the limitations of claim 14. However, the teachings do not explicitly teach wherein the test data payload is created according to a periodicity for testing a performance of the distributed system.
Pate from the same field of endeavor teaches wherein the test data payload is created according to a periodicity for testing a performance of the distributed system (¶4, ability to periodically send special test packets for purposes of determining acceptable network conditions is disclosed).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to improve upon Kant using Pate to ensure that the Kant's system is continuously in working order by periodically performing the test ad nauseum.

s 15 and 16 are rejected under 35 U.S.C. § 103 as being unpatentable over Kant et al. (10,880,191) in view of Shkuro ("Evolving Distributed Tracing at Uber Engineering", February 2, 2017).
Regarding claim 15, Kant anticipates the limitations of claim 2. Kant further anticipates identifying a first span of the plurality of spans using an amount of resources satisfying a resource threshold, an amount of processing time satisfying a time threshold, or a combination thereof based at least in part on the parent span identifier; (col. 25 ll. 48-62, for example, particular spans regarding average span time for a sample period can be identified to exceed a particular threshold) and
However, Kant does not anticipate throttling data from the first span based at least in part on the amount of resources satisfying the resource threshold, the amount of processing time satisfying the time threshold, or a combination thereof.
Shkuro from the same field of endeavor teaches throttling data from the first span based at least in part on the amount of resources satisfying the resource threshold, the amount of processing time satisfying the time threshold, or a combination thereof (p. 7, a "rate limiting approach" to sampling traces per time unit based on certain algorithms is disclosed).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to improve upon Kant using Shkuro to limit total amount of bandwidth used for tracing between two endpoints, as tracing all communications is “expensive in production!” (Shkuro at 7). By employing the concepts of Shkuro, the tracing processor of Kant would have saved various resources - including time, bandwidth, storage, etc. by having less tracing data overall.


However, Kant does not anticipate throttling data from the data source based at least in part on the amount of resources satisfying the resource threshold, the amount of processing time satisfying the time threshold, or a combination thereof.
Shkuro from the same field of endeavor teaches throttling data from the data source based at least in part on the amount of resources satisfying the resource threshold, the amount of processing time satisfying the time threshold, or a combination thereof (p. 7, a "rate limiting approach" to sampling traces per time unit based on certain algorithms is disclosed).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to improve upon Kant using Shkuro to limit total amount of bandwidth used for tracing between two endpoints, as tracing all communications is “expensive in production!” (Shkuro at 7). By employing the concepts of Shkuro, the tracing processor of Kant would have saved various resources - including time, bandwidth, storage, etc. by having less tracing data overall.
Allowable Subject Matter
Claim 12 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

The following is a statement of reasons for the indication of allowable subject matter:
The combination of the arts Kant et al. (10,880,191), which discloses the prior art subject matters of claim 2, combined with Voccio et al. (2014/0215443) and Siegelman et al. ("Dapper, a Large-Scale Distributed Systems Tracing Infrastructure", April 30, 2010), which discloses the ability of distributed tracing systems to demarcate tracing data per service ownership and also the ability to express tracing headers using JSON format generally discloses the subject matter of claim 12. However, the prior arts do not explicitly identify the claimed limitation of claim 12 the “refraining from performing at least one function associated with the transaction on the data payload based at least in part on the at least one function being distinct from the set of functions that is permitted to be performed on the data payload.”
As such, the subject matter of claim 12 is allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Wever NPL (“Replacing Cassandra’s tracing with Zipkin”, December 7, 2015) discloses Zipkin tracing through Cassandra databases;
Weiner et al. (2015/0269326) discloses art related to audit metadata processing of distributed tracing processes;
Moulhaud et al. (2013/0111011) discloses server-side tracing of requests with respect to web-based resources; and
Goldberg et al. (9,450,849) discloses ability to perform trace backtracking of upstream/downstream services.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAE KIM whose telephone number is (571)270-0621. The examiner can normally be reached Monday-Friday 8AM-5PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kevin Bates can be reached on (571) 272-3980. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent 





/DAE KIM/
Examiner, Art Unit 2458                                                                                                    
/KEVIN T BATES/             Supervisory Patent Examiner, Art Unit 2458